SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 19, Zynex, Inc. (Exact name of Registrant as specified in its charter) Nevada 33-26787-D 90-0275169 (State or other (Commission (I.R.S. Employer Jurisdiction File Number) Identification No.) of incorporation) 9990 Park Meadows Dr., Lone Tree, CO 80124 (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(303) 703-4906 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 - Other Events. On April 19, 2010, Plaintiffs filed a Consolidated Class Action Complaint (Civil Action No. 09-cv-00780-REB-KLM) in the previously disclosed lawsuit brought against the Company, its President and Chief Executive Officer and its Chief Financial Officer in the United States District Court for the District of Colorado (Marjorie and David Mishkin v. Zynex, Inc. et al.). Zynex believes that the allegations are without merit and intends to timely file a motion to dismiss the Consolidated Class Action Complaint. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Zynex, Inc. (Registrant) Date:April 23, 2010 By: /s/Fritz Allison Fritz Allison Chief Financial Officer
